Exhibit 10.2

GENTIVA HEALTH SERVICES, INC.

AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN

NOTICE OF PERFORMANCE CASH AWARD

 

Name of Award Recipient:

  

[Name]

Threshold Award:

  

[Amount of Cash Compensation]

Target Award:

  

[Amount of Cash Compensation]

Maximum Award:

  

[Amount of Cash Compensation]

Date of Grant:

  

[Date]

Performance Period:

  

[Period]

Performance Measures

The Performance Measures for the Performance Period ending [            ],
20[    ] will be the following pre-established fully diluted earnings per share
goals for the Fiscal Year ending [            ], 20[    ]:

 

 

Performance Measures - Fiscal Year Ending [            ], 20[    ]

 

           

 

Threshold

 

         

 

Target

 

         

 

Maximum

 

           

 

50%

       

 

100%

       

 

200%

              

Fully Diluted Earnings Per Share

(“EPS”)

 

     $ [            ]           $ [            ]           $ [            ]     

In order for the Award Recipient to earn an award for the Performance Period
ending [            ], the Threshold Performance Measure for the Fiscal Year
ending [            ] must be met or exceeded; and if such Threshold Performance
Measure is not met or exceeded, no cash compensation will be earned under this
Agreement for the Performance Period ending [            ] and the Performance
Cash Award will be forfeited in its entirety without payment.

The Threshold and Target performance levels (i.e., 50% and 100%) will be
increased on a pro-rata basis for EPS amounts between the Threshold and Target
or Target and Maximum levels, respectively, and will be rounded up to the next
highest whole dollar; provided that if the total cash compensation earned under
this award would exceed the total Maximum Award specified at the top of this
Notice because of such rounding, the fractional dollar amount would be rounded
down and forfeited. For example, if the Threshold EPS amount is $
[            ], the Target EPS amount is $ [            ], and the actual EPS
amount is $ [            ], (i.e., between the Threshold and Target performance
levels), the cash compensation will be deemed earned at a pro-rata performance
level between Threshold and Target, or at [            ]% ([            ]% +
[            ]% [[            ]% X $ [            ]/$[            ]]).

Adjustments to EPS Performance Measures

For purposes of the Agreement and this Notice, in determining the extent to
which, if any, the EPS Performance Measures are met, the Committee shall exclude
the impact of charges for restructurings, discontinued operations (including
dispositions and other divestitures), legal settlements, acquisition and
integration costs, net income from noncontrolling interests, the tax impact of
items excluded from income, extraordinary items and other unusual or
non-recurring items, and the cumulative effects of



--------------------------------------------------------------------------------

accounting changes, each as defined by generally accepted accounting principles
as identified in the Company’s financial statements, notes to the financial
statements or management’s discussion or analysis. The EPS Performance Measures
were established based on the “Medicare Reimbursement Rates” in effect on
[            ] remaining unchanged for the entire Performance Period. To the
extent such Medicare Reimbursement Rates are changed by law, regulation or other
governmental action, the Committee shall adjust the EPS Performance Measures for
the Fiscal Year ending [            ] accordingly to reflect the expected
Medicare Reimbursement Rates for the remaining portion of the Performance
Period. The Committee shall not exclude the impact of acquisitions or any other
business combinations or net gain on sale of assets during the Performance
Period, or any other events not expressly referenced herein.

By signing your name below, you accept this award and acknowledge and agree that
this award is granted under and governed by the terms and conditions of Gentiva
Health Services, Inc.’s Amended and Restated 2004 Equity Incentive Plan and the
Performance Cash Award Agreement reference number 001, both of which are hereby
made a part of this document. Any capitalized terms that are not expressly
defined in this Notice shall have the meanings described in the Agreement.

 

AWARD RECIPIENT:

      

GENTIVA HEALTH SERVICES, INC.

 

   

By:

  

 

[Name]

          

Title:

  

 

 

2



--------------------------------------------------------------------------------

GENTIVA HEALTH SERVICES, INC.

AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN

PERFORMANCE CASH AWARD AGREEMENT

REFERENCE 001

SECTION 1. GRANT OF PERFORMANCE CASH AWARD.

(a)        Performance Cash Award.  On the terms and conditions set forth in
this Agreement and each Notice of Performance Cash Award referencing this
Agreement (the “Notice”), the Company hereby grants the Award Recipient a
performance grant in the form of a Performance Cash Award. The Performance Cash
Award under this Agreement shall represent a right to receive a designated
amount of cash compensation to the extent such Performance Cash Award is earned
and vested pursuant to the terms of this Agreement. Each Notice, together with
this referenced Agreement, shall be a separate Performance Cash Award governed
by the terms of this Agreement.

(b)        Equity Incentive Plan and Defined Terms.  This award is granted under
and subject to the terms of the Plan, which is incorporated herein by this
reference. Capitalized terms are defined in Section 6 of this Agreement.

SECTION 2. PERFORMANCE CASH AWARD

(a)        Target Award.  The Target Award means the target amount of cash
compensation covered by and subject to the terms of this Agreement as set forth
in the Notice. Subject to satisfaction of the applicable Performance Measures,
the Award Recipient can earn, as specified in the Notice, between 0% and 200% of
the Target Award.

(b)        Performance Period.  The Performance Period means the performance
period as set forth in the Notice.

(c)        Performance Measures. Subject to the provisions of this Agreement,
the Company shall pay to the Award Recipient the amount of cash compensation
that is earned in accordance with the Performance Measures set forth in the
Notice; provided, however, that the Committee may reduce the amount of cash
compensation earned under this Award, but in no event may the Committee increase
the amount of cash compensation earned under this Award beyond the performance
levels achieved.

SECTION 3. SEPARATION FROM SERVICE.

(a)        General Rule - Forfeiture of Award.  Except as otherwise provided in
this Section 3, if the Award Recipient Separates from Service for any reason
prior to the end of the Performance Period, then effective at the close of
business on the date the Award Recipient Separates from Service, the Award
Recipient’s Performance Cash Award covered by this Agreement, whether earned or
unearned, shall be automatically cancelled and forfeited in its entirety without
any further obligation on the part of the Company, such that the Company shall
not be obligated to pay any of the cash compensation or any other compensation
to Award Recipient with respect to such cancelled and forfeited Performance Cash
Award.



--------------------------------------------------------------------------------

(b)        Change of Control.  In the event that a Change in Control occurs
prior to the end of the Performance Period, the cash compensation at the Target
Award level that has not been previously cancelled and forfeited shall become
fully vested and payable (and the Performance Period shall thereafter be deemed
to have terminated). Any cash compensation to which the Award Recipient becomes
entitled to receive pursuant to the preceding sentence will be paid to the Award
Recipient in a single lump sum payment contemporaneously with the consummation
of the Change of Control.

SECTION 4. PAYMENT OF CASH COMPENSATION AND TAXES.

(a)        Payment of Cash Compensation.  Except as otherwise provided in this
Agreement and subject to satisfaction of the applicable tax withholding
requirements set forth in subsection (b) below, the Company shall pay any cash
compensation earned and vested and determined under Section 2(c) in a single
lump sum payment in the calendar year immediately following the end of the
Performance Period, but no later than March 15th of such calendar year;
provided, however, that: (i) except as provided below, no cash compensation
shall be paid unless the Committee has certified in writing that the applicable
Performance Measures set forth in the Notice and other material terms of this
Agreement have been achieved; and (ii) the Company shall not pay any cash
compensation if the Committee determines, in its sole discretion, that the
payment of such cash compensation would violate the terms of the Plan, this
Agreement or applicable law.

(b)        Income Taxes.  The Award Recipient acknowledges that any income for
federal, state or local income tax purposes that the Award Recipient is required
to recognize on account of the payment of cash compensation to the Award
Recipient shall be subject to withholding of tax by the Company.

(c)        Code Section 409A.  This Award is intended to be excepted from
coverage under Code section 409A and the regulations promulgated thereunder and
shall be interpreted and construed accordingly. Notwithstanding, Award Recipient
recognizes and acknowledges that Code section 409A may impose upon the Award
Recipient certain taxes or interest charges for which the Award Recipient is and
shall remain solely responsible.

SECTION 5. MISCELLANEOUS PROVISIONS.

(a)        No Right to Continued Service.  Nothing in the Notice, Agreement or
Plan shall confer upon the Award Recipient any right to continue in service for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company (or any parent corporation or subsidiary
corporation employing or retaining the Award Recipient) or of the Award
Recipient, which rights are hereby expressly reserved by each, to terminate his
or her service at any time and for any reason, with or without cause.

(b)        Notification.  Any notification required by the terms of this
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or upon deposit with the United States Postal Service, by registered or
certified mail, with postage and fees prepaid. A notice shall be addressed to
the Company at its principal executive office and to the Award Recipient at the
address that he or she most recently provided to the Company.

(c)        Entire Agreement.  The Notice, this Agreement and the Plan constitute
the entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

 

2



--------------------------------------------------------------------------------

(d)        Waiver.  No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.

(e)        Successors and Assigns.  The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Award Recipient, the Award Recipient’s assigns and the
legal representatives, heirs and legatees of the Award Recipient’s estate,
whether or not any such person shall have become a party to this Agreement and
have agreed in writing to be joined herein and be bound by the terms hereof.

(f)        Choice of Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware (regardless of the law that
might otherwise govern under applicable Delaware principles of conflict of
laws).

SECTION 6. DEFINITIONS.

(a)        “Agreement” shall mean this Performance Cash Award Agreement.

(b)        “Award Recipient” shall mean the person named in the Notice.

(c)        “Board of Directors (or Board)” shall mean the Board of Directors of
the Company, as constituted from time to time.

(d)        “Change of Control” shall have the meaning described in Section 13(d)
of the Plan.

(e)        “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated thereunder.

(f)        “Committee” shall mean the committee of the Board of Directors
responsible for administering the Plan, as described in Section 2(a) of the
Plan.

(g)        “Company” shall mean Gentiva Health Services, Inc., a Delaware
corporation, and any successor thereto.

(h)        “Employee” shall mean any individual who is a common-law employee of
the Company or any subsidiary.

(i)        “Fiscal Year” shall mean the taxable year of the Company, which is
the calendar year.

(j)        “Notice” shall have the meaning described in Section 1(a) of this
Agreement.

(k)        “Performance Measures” shall have the meaning described in
Section 2(c) of this Agreement.

(l)        “Performance Period” shall have the meaning described in Section 2(b)
of this Agreement.

(m)      “Performance Cash Award” shall mean the performance grant awarded
pursuant to this Agreement, which shall represent the right to receive the
designated cash compensation to the extent the Performance Cash Award is earned
and vested pursuant to the terms of this Agreement.

 

3



--------------------------------------------------------------------------------

(n)        “Plan” shall mean Gentiva Health Services, Inc.’s Amended and
Restated 2004 Equity Incentive Plan.

(o)        “Separation (or Separates) from Service” shall mean the Award
Recipient’s death, retirement or other termination of employment or service with
the employer (including all persons treated as a single employer under Code
sections 414(b) and 414(c)). For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of Code
sections 414(b) and 414(c); provided that the language “at least 50 percent”
shall be used instead of “at least 80 percent” each place that is appears in
Code sections 1563(a)(1), (2) and (3) and Treas. Reg. section 1.414(c)-2;
provided, further, where legitimate business reasons exist (within the meaning
of Treas. Reg. section 1.409A-1(h)(3)), the language “at least 20 percent” shall
be used instead of “at least 80 percent” in each place it appears. Whether an
Award Recipient has experienced a Separation from Service will be determined
based on all of the facts and circumstances in accordance with the guidance
issued under Code section 409A and, to the extent not inconsistent therewith,
the terms of the Plan.

(p)        “Target Award” shall have the meaning described in Section 2(a) of
this Agreement.

 

4